Title: From Abigail Smith Adams to William Steuben Smith, 20 February 1816
From: Adams, Abigail Smith
To: Smith, William Steuben


				
					Dear William
					Quincy Febry 20th 1816
				
				I am very anxious to learn whether mrs Smith is confined? I expected the post of this day would have brought me a Letter, but was dissapointed, in hearing either from you, or Caroline—I Should have written to mrs Smith, but I have been little able, for Six  weeks to hold a pen, Sometimes I have tremblingly pen’d a few lines to Caroline, to keep her mind at ease. I have not been able to answer a very pleasant Letter, from your Father, which I received after I was SickI am now Something Stronger, and my Physician Says, I Shall get up again, which is more than I expected, for many weeks, and a small blast would blow me away now. I pray you to write to me, and let me know how mrs Smith is; as long as I live, I Shall feel interested in all the interest, and concerns of every Branch of my Family.you will be So good as to give me, information, of your Brother as Soon as you hear. I have not any Letter of a later date than Novbr 7th.Tell mrs Smith that Martha Godfrey is married, to a mr John Osburn, a musical instrument maker as yet, I know nothing of the Man, but his Name, & occupation I Shall make inquiry and give her further information respecting her. I hope She is well married—for I have a great regard for Martha knowing the interest She has taken, in the family’s in which She has lived, and the great obligations which She Says She feels for their kindness towards her—She was much overcome, when She learnt the loss you Sustainnd. She had been with the Child So much that, it felt very near and dear to her—I have every reason to believe that She has conducted herself with much propriety, Since her return to Boston, where She opend a milliners Shop; untill a Short time before her marriage when She gave it up—Remember me to Aunt Nancy, when you See her. I presume you will be attentive to her, as a State of Single blessedness, is not the most Eligible in the worldLet me know when you hear from Your Father, how he is this winter? his Situation at the valley must be lonesome, and Melancholy to him—present my Love to your Dear Spouse: and Say to her one Letter must Suffice for both with my Love; Louissas, and Susans, who is the Life of the House & grown a sprightly Lass, Since you Saw her, I subscribe /  your affectionate / G M
				
					Abigail Adams
				
				
			